Citation Nr: 0520984	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  00-00 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, left foot.

2.  Entitlement to an effective date earlier than January 19, 
1999, for the assignment of a 20 percent evaluation for cold 
injury residuals, right foot.

3.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, left foot.

4.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 30 percent evaluation for cold 
injury residuals, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which initially denied the veteran's claims for 
higher ratings.  Subsequently, the RO granted 10 percent 
ratings for the veteran's right and left cold injury 
residuals of the feet.  The ratings were increased to 20 
percent and assigned an effective date of January 19, 1999.  
Thereafter, the RO again increased the veteran's foot 
disabilities to 30 percent each, effective April 23, 2001.  
While the veteran indicated his agreement with the 
evaluations, he disagreed with the effective dates.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in December 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

In a May 2002 decision, the Board denied the veteran's claims 
for earlier effective dates.  He appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Veterans Claims Court).  In September 2003, the Veterans 
Claims Court vacated the Board's decision and remanded the 
case for further consideration.  The Board remanded the 
issues to the RO in August 2004 and the issues are now ready 
for appellate consideration. 


FINDINGS OF FACT

1.  On January 19, 1999, the RO received the veteran's claims 
for increased ratings of his service-connected cold injury 
residuals of the feet.

2.  There is no evidence showing entitlement to increased 
ratings for cold injury residuals of the feet prior to 
January 19, 1999.

3.  Medical evidence dated April 23, 2001, is the first 
evidence by which it was factually ascertainable that the 
veteran's cold injury residuals of the feet warranted a 30 
percent disability rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, left foot, have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  The criteria for entitlement to an effective date earlier 
than January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, right foot, have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

3.  The criteria for entitlement to an effective date earlier 
than April 23, 2001, for the assignment of a 30 percent 
evaluation for cold injury residuals, left foot, have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

4.  The criteria for entitlement to an effective date earlier 
than April 23, 2001, for the assignment of a 30 percent 
evaluation for cold injury residuals, right foot, have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The relevant regulations provide that the effective date of 
an award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after a final disallowance (where the reopening is 
not due to new service medical records), or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2004) (emphasis added).  

The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 C.F.R. § 3.400 (o)(2) (2004).  
VA medical records may form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection has already been allowed.  38 C.F.R. § 3.157 
(2004).

The veteran contends that he is entitled to an earlier 
effective date for the cold injury residuals of his feet.  At 
a hearing before the Board in December 2001, he maintained 
that he should be entitled to an effective date of November 
1991, the date his disabilities were reduced to a 
noncompensable rating.  He also disagreed with the way his 
previous VA examinations were conducted.

After a careful review of the claims file, the Board finds 
that there is no legal basis for the assignment of a 20 
percent rating prior to January 1999, or for the assignment 
of a 30 percent rating prior to April 2001.  

As noted, the earliest date upon which an increase in 
compensation may be awarded is the date on which it is 
factually determined that an increase in disability has 
occurred if the claim is received within one year from such 
date, otherwise it is the date of the receipt of the claim.  
In this case, the evidence is uncontroverted that the veteran 
filed a claim for an increased rating for cold weather 
residuals of his feet in correspondence dated January 19, 
1999.  Therefore, there is no basis to establish a date 
earlier than January 1999 (the date of claim) unless the 
evidence shows that an increase in disability had occurred 
within the previous one year.  

Based on the medical evidence associated with the claims 
file, the Board finds that there is no evidence of an 
increase in disability prior to January 1999.  Specifically, 
as part of the development of the veteran's claims, the RO 
requested outpatient treatment records from the VA hospital 
beginning in January 1998.  Those records were, in fact, 
associated with the claims file in May 2001.  

Upon a review of those records, the Board finds no complaints 
of, diagnosis of, or treatment for the veteran's foot 
disabilities until he filed his claim in January 1999.  Of 
note, a June 1998 outpatient treatment record reveals that 
the veteran sought a refill for his hypertension medication.  
It was noted that he "also had both injured from frost bite 
in service . . . [a]lso poor circulation in fingers."  While 
it is not entirely clear, the Board assumes that the 
reference to frost bite addressed the veteran's feet and not 
his fingers.  

Even if the outpatient treatment note is accepted as an 
informal claim as of the date of treatment, a review of the 
referenced June 1998 medical record reveals that it does not 
establish entitlement to earlier effective dates.  
Significantly, the treating physician undertook no physical 
examination of the veteran's feet, there was no additional 
inquiry into the nature of the veteran's complaints with 
respect to his feet, and no diagnosis was made with respect 
to the residuals of a cold weather injury.  Therefore, the 
Board finds this medical record cannot form the basis of a 
higher disability rating.  

Further, there are no other treatment records associated with 
the claims file regarding the cold weather residuals until 
the veteran filed his claim in January 1999.  Thereafter, the 
outpatient treatment records show fairly regular treatment 
with a podiatrist and on-going complaints related to the 
veteran's feet.  However, because there is no evidence of 
treatment for cold weather residuals of the feet prior to the 
time the veteran filed his claims in January 1999, the Board 
finds that there is no evidence associated with the claims 
file upon which to determine that the veteran's cold weather 
injury residuals of the feet warranted higher ratings earlier 
than the date he filed his claims for increased ratings in 
January 1999.

Turning now to the issue of whether a 30 percent disability 
rating was warranted prior to April 2001, the Board finds 
that there is no evidence associated with the claims file 
that the veteran's service-connected foot disabilities 
warranted a 30 percent evaluation until an April 2001 VA 
examination.  

The Board notes that under DC 7122 (cold injury residuals), a 
10 percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A 30 percent rating is warranted for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

A Note directs the Board to separately evaluate amputations 
of fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes and to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under DC 7122.  A second Note indicates 
to evaluate each affected part (e.g., hand, foot, ear, nose) 
separately and combine the ratings in accordance with §§ 4.25 
and 4.26.  

Turning now to the evidence of record, the veteran underwent 
a VA examination in February 1999 in which he complained of a 
burning-like sensation in the balls of his feet and in the 
heels with an aching pain throughout the day, waking him up 
at night, worse in cold weather, and increased swelling 
during the winter months.  He related that his heels 
sometimes peeled and his toes were sometimes irritated.  He 
also reported some transient numbness and feet sweating.  

He denied a problem with fungal infections, ulcerations, 
unhealed sores, or disturbance of nail growth.  He indicated 
a history of gouty arthritis causing his ankle and toe joints 
to be sore and some swelling.  He denied any change in skin 
color but noted some thickening around the heel.  Medications 
included analgesics but special shoes and elastic stockings 
had been of no value.

Physical examination revealed that the veteran was able to 
walk with a normal gait and normal posture.  He did not 
appear to experience any pain in his feet at the time of the 
examination.  The color of his feet was normal, there was 
some mild edema noted, and his skin was warm, dry, smooth in 
texture with no evidence of ulcerations.  

The examiner noted no hair growth and the veteran related 
that he never had much hair on his legs.  There was slight 
scaling between the toes but no evidence of active fungal 
disease.  The nails were all present, well-groomed and 
without evidence of fungal infection or hypertrophy.  

Neurological examination showed that reflexes were equal and 
normal, bilaterally.  The veteran was able to differentiate 
between dull and sharp on both feet and there was no evidence 
of motor weakness.  Ankle examinations showed tenderness 
around both the medial and lateral malleolus of both feet 
without evidence of swelling or redness.  There was no 
deformity of the joint.  Strength was within normal limits.  
There was no evidence of flat feet.  There were callouses on 
the great toes without evidence of irritation, and one 
callous on the heel of the right foot.  

He complained of pain on manipulation of both ankle joints 
and toes.  Dorsalis pedis and posterior tibial pulses were 
present and normal.  There was blanching of the toe nails 
with pressure with adequate refilling.  The clinical 
impression was cold exposure by history with symptoms 
compatible with cold injury.  

A February 1999 X-ray report of the ankle and feet showed a 
minimal deformity of the anterior surface of the distal end 
of the left tibia, which could have been related to an old 
fracture, and no other significant abnormalities were seen.  
The X-ray report noted that the examination of both feet was 
within normal limits.

At a VA examination conducted on April 23, 2001, the veteran 
complained of cold intolerance in summer and winter but 
denied Raynaud's phenomena.  He reported an increased 
sweating and changing his socks several times per day, 
intermittent numbness related to increased walking, post-
ambulation numbness to both feet which improved with rest and 
elevation, a recurrent fungal infection between his toes, 
some hypertrophy of the great toenails and small left 
toenail, pain in the instep and heel with ambulation, 
swelling, and thinning skin.  

He specifically denied causalgia-type pain, in-grown 
toenails, breakdown or ulcerations of the feet, skin cancer, 
chronic ulcers or scars on his feet, change in color, or 
being awakened at night with pain.  Medications included 
anti-inflammatory agents for management of the pain and 
medication for neurogenic pain.

Physical examination revealed that the veteran walked with 
caution on both feet with the appearance of soreness to the 
feet.  He wore thick crepe sole shoes which did not show any 
abnormal wear.  The skin was pink, warm, dry, and smooth with 
1+ edema.  There was no atrophy, ulcerations, or hair growth 
to the knees, bilaterally.  The great toenail was thickened 
with some discoloration and the left 5th toenail was  
hypertrophic.  

Reflexes were 2+ and equal at the Achilles tendon.  There was 
no numbness to touch or pinprick, no evidence of muscle 
wasting, and no atrophy or decreased strength.  Tenderness 
over the toes and ankle was noted but range of motion of the 
ankles was normal.  There was no apparent ligamentous laxity 
and his arches were well supported with weight bearing.  
Tenderness to the instep and toe joints was noted.  

There was no evidence of tissue loss of any of the digits, no 
callouses, and tibial and dorsalis pedis pulses were present, 
bilaterally.  There was good blanching of the toenails, 
bilaterally, and no evidence of Raynaud's phenomena.  The 
examiner noted that a 1999 X-ray showed arthritic changes of 
the feet.  The clinical impression was residuals of cold 
injury.

Based on a review of the record, the Board concurs that the 
April 2001 VA examination is the earliest date on which it is 
factually ascertainable that the veteran demonstrated an 
increase in the cold injury residuals of his feet.  While he 
has complained of pain symptoms all along, the April 2001 VA 
examination was the first to show evidence of the two 
additional symptoms necessary to satisfy the criteria for a 
30 percent rating - nail abnormality and hyperhidrosis 
(excessive sweating).  Specifically, the April 2001 VA 
examiner noted increased sweating of the veteran's feet and 
his great toenail was noted to be thickened with some 
discoloration.

On the other hand, while the veteran complained of excessive 
sweating of his feet during the February 1999 examination, 
the examiner specifically found no evidence of problems with 
the veteran's toenails, toenail blanching was normal with 
adequate refilling, no impaired sensation, and no skin color 
changes.  Further, X-rays of the feet were normal at that 
time.  

While no indication was made with respect to tissue loss in 
the February 1999 examination, the April 2001 examiner 
reflected that there was no tissue loss of any digit.  As 
such, it is reasonable to conclude that there was similarly 
no tissue loss at the time of the February 1999 examination.  
Accordingly, the Board finds that the April 2001 VA 
examination was the first indication that the veteran's cold 
injury residuals of his feet warranted a higher rating. 

The law, by which the Board is bound, provides that claims 
for an increased rating will be the date of the receipt of 
the claim or the date entitlement arose, whichever is later.  
Further, the effective date may also be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred.  

In this case, the Board finds that the assignment of a 30 
percent rating for the cold injury residuals of the veteran's 
feet is properly April 23, 2001, the date of the VA 
examination reflecting additional symptomatology related to 
the veteran's feet disability.  As such, there is no legal 
basis for an effective date earlier than the one assigned.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim. The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in September 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in April 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2005 
SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Further, additional medical 
evidence has been submitted since the last remand showing 
more recent treatment but is not relevant to the claims for 
earlier effective dates.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in February 1999 and 
April 2001.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to an effective date earlier than 
January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, left foot, is denied.

The claim for entitlement to an effective date earlier than 
January 19, 1999, for the assignment of a 20 percent 
evaluation for cold injury residuals, right foot, is denied.

The claim for entitlement to an effective date earlier than 
April 23, 2001, for the assignment of a 30 percent evaluation 
for cold injury residuals, left foot, is denied.

The claim for entitlement to an effective date earlier than 
April 23, 2001, for the assignment of a 30 percent evaluation 
for cold injury residuals, right foot, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


